DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on May 31, 2022 has been acknowledged.  Claims 3-4, 6-10, 17-21, 28-29, 31, 33-36, 39-43 and 46-48 have been canceled.  Claims 49-58 have been added.  Therefore, claims 1-2, 5, 11-16, 22-27, 30, 32, 37-38, 44-45, and 49-58 are pending.

Allowable Subject Matter
Claims 1-2, 5, 11-16, 22-27, 30, 32, 37-38, 44-45, and 49-58 are allowed.
The following is a statement of reasons for allowance:  claims 1, 15, 24, 37, 45 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior art of record, Trochel (US 2021/0068517), does not teach “wherein the key patterns of the cosmetic insert cartridge and the dispenser base comprise matching patterns of ridges and channels that intermesh when the keyed cosmetic insert cartridge is received by the keyed dispenser base whereby a rotary driving engagement is established between the keyed dispenser base and the elongate body; 2O'Connell Law OfficePATENT Application No. 17/031,184File Reference: HCP-522US wherein the elongate body has a keyway member with a keyway, wherein the key pattern of the cosmetic insert cartridge is formed in the keyway in the keyway member, wherein the dispenser base has a key member, and wherein the key pattern of the dispenser base is formed on the key member; wherein the key pattern formed in the keyway of the keyway member comprises circumferentially spaced teeth separated by channels and wherein the key pattern formed on the key member comprises plural teeth sized and angularly spaced over the key member to align with and be received into the channels between the teeth of the key pattern of the keyway member” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior art of record, Trochel (US 2021/0068517), does not teach “wherein the key patterns of the cosmetic insert cartridge and the dispenser base comprise matching patterns of ridges and channels that intermesh when the keyed cosmetic insert cartridge is received by the keyed dispenser base; wherein the inner body has a keyway member with a keyway, wherein the key pattern is formed in the keyway in the keyway member, wherein the key pattern formed in the keyway of the keyway member comprises circumferentially spaced teeth separated by channels, and wherein the key pattern disposed on the central column of the dispenser base comprises plural teeth sized and 5O'Connell Law OfficePATENT Application No. 17/031,184File Reference: HCP-522US angularly spaced over the central column to align with and be received into the channels between the teeth of the key pattern of the keyway member” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
The prior art of record, Trochel (US 2021/0068517), does not teach “wherein each cosmetic insert cartridge comprises an elongate body with a proximal end and a distal end, wherein the elongate body has a keyway member with a keyway, and wherein the key7O'Connell Law OfficePATENT Application No. 17/031,184File Reference: HCP-522USpattern is formed in the keyway in the keyway member; wherein each dispenser base has a key member and wherein the key pattern is formed on the key member; wherein the key pattern formed in the keyway of the keyway member of the keyed cosmetic insert cartridge of at least one of the keyed refillable cosmetic dispensers comprises circumferentially spaced teeth separated by channels, wherein the key pattern formed on the key member of the at least one of the keyed refillable cosmetic dispensers comprises plural teeth sized and angularly spaced over the key member to align with and be received into the channels between the teeth of the key pattern of the keyway member of the of the keyed insert cartridge of the at least one of the keyed refillable cosmetic dispensers; wherein each of the first and second key pattern combinations intermesh when the cosmetic insert cartridge of the respective keyed refillable cosmetic dispenser is received by the respective keyed dispenser base” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 24.
The prior art of record, Trochel (US 2021/0068517), does not teach “wherein the elongate body has a keyway and wherein the key pattern is formed in the keyway and wherein the key pattern10O'Connell Law OfficePATENT Application No. 17/031,184File Reference: HCP-522USformed in the keyway comprises circumferentially spaced teeth separated by channels” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 37.
The prior art of record, Trochel (US 2021/0068517), does not teach “a key pattern formed therein comprising circumferentially spaced teeth separated by channels, wherein the central column of the key member has a key pattern wherein the key pattern comprises plural teeth sized and angularly spaced over the central column of the key member with spaces between the teeth for receiving the teeth of the key pattern of the cosmetic insert cartridge” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 45.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754